 

Case 2:19-CV-OO423-R-AF|\/| Document 11-2 Filed 01/28/19 Page 1 of 2 Page |D #:47

United States District Court
Southern District of New York

Certiiicate of Good Standing

Certify that

 

 

 

 

   
 

 

I, Ruby'J} Kfajick, Clerk Of Court,
JEREMY ALAN LIEBERMAN , Bar # JL613O
was duly admitted to practice in the Court On
January lO, 2006
and is in good standing as a member cf the Bar Of this Court
Dated at 500 P l St On
ear .
New YQNQ New York January 28' 2019
: t /- '~<;’,r ;.
Ruby J. Krajick By ~ //'/:’ :
  '__ A~_'-'Deguty~'-_Ql§er}`<

 

Clerk Of Court

Page 2 of 2 Page |D #:48

 

Appellate Diuision of the Supreme Tourt

of the State of Neux i§ork
§econd Iudicial Department

I, .Aprilarme Agostino, Tlerk of the Appellate Diuision of the
Supreme Tourt of the State of Neul i§ork, Second Iudicial Department,
do herebg certifg that Ieremg Alan IIieberman was dulg
licensed and admitted to practice as an Attorneg and Tounselor-at-Llaul
in all the courts of the State, according to the laws of the State and the
court rules and orders, on the 17 th dag of September 2111]3,

has dulg taken and subscribed the oath of office prescribed bg lam, has
been enrolled in the Boll of Attornegs and Tounselors-at-lllaul on file in
mg office, has dulg registered with the administrative office of the
courts, and according to the records of this court is in good standing as

an Attorneg and Tounselor-at-I£aul.

In Mitness 'Mhereof, I haoe hereunto set
mg hand and affixed the seal of said
Appellate Dioision on Ianuarg 28, ZolB.

swiss-w

Tlerk of the Tourt

 

